Citation Nr: 1109014	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus type II, claimed as associated with herbicide exposure.

2.  Service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus type II or as associated with herbicide exposure.

3.  Service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus type II or as associated with herbicide exposure.

4.  Service connection for hypertension, including as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for diabetes mellitus type II, the Board observes that evidence associated with the claims file since the issuance of the previous denial includes service treatment records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received service treatment records do not contain relevant information pertinent to the Veteran's claim.  Specifically, the Veteran's claim of entitlement to service connection for diabetes mellitus type II turns on whether he was exposed to herbicides during service and the newly received service treatment records fail to demonstrate such exposure.  Moreover, they do not contain any indication that the Veteran's diabetes mellitus type II was diagnosed during service, or is otherwise related to service on a direct or presumptive basis.  Therefore, the newly received service treatment records fall outside of the scope of 38 C.F.R. 
§ 3.156(c) and, as such, new and material evidence is required in order to reopen the Veteran's claim.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision issued in May 2002, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  The Veteran was notified of the decision and of his appellate rights, but did not appeal.

2.  The evidence received subsequent to the May 2002 rating decision is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  

3.  The Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides, and there is no credible evidence that he was directly exposed to herbicides.

4.  A preponderance of the evidence is against a finding that peripheral neuropathy of the upper extremities is related to service or a service-connected disability.

5.  A preponderance of the evidence is against a finding that peripheral neuropathy of the lower extremities is related to service or a service-connected disability.




CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying entitlement to service connection for diabetes mellitus type II is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2010).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of claims to reopen, the Court has clarified that VA must notify the Veteran of both the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the prior denial and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

Pertinent to the Veteran's application to reopen his claim of entitlement to service connection for diabetes mellitus, a July 2005 letter, sent prior to the initial unfavorable RO decision issued in December 2005, and a February 2009 letter advised the Veteran that such claim was previously denied because the evidence of record failed to show that such was incurred in or caused by his military service and there was no evidence of exposure to herbicides so as to warrant presumptive service connection.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  Additionally, as relevant to his claim to reopen as well as his claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the July 2005 and February 2009 letters informed him of the information and evidence necessary to substantiate a service connection claim.  The Veteran was also advised of his and VA's respective responsibilities in obtaining the evidence and information necessary to support his claims.  Additionally, the February 2009 letter informed him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the letters complied with the notice requirements as articulated above, to include those enumerated by the Court in Kent, supra.  

While the February 2009 letter was issued after the initial December 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2009 letter was issued, the Veteran's claims were readjudicated in the April 2009 statement of the case. Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service personnel and treatment records as well as post-service medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

The duty to assist also includes obtaining a medical examination or opinion when necessary to decide the claim.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim of entitlement to service connection for diabetes mellitus type II is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  

With respect to the claims for service connection for peripheral neuropathy of the upper and lower extremities, the Board finds that an examination for the purpose of obtaining a nexus opinion is not needed.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that his peripheral neuropathy is otherwise related to service.  In this regard, the Veteran has only claimed that his peripheral neuropathy is the result of herbicide exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of peripheral neuropathy symptomatology since service.   The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, insofar as he has contended that his peripheral neuropathy is secondary to diabetes mellitus, the latter claim is denied herein and, therefore, service connection for any disorder as secondary to diabetes mellitus lacks entitlement under the law.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Laws and Regulations Governing Service Connection

Service connection may be established through a variety of theories of entitlement.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that even if a Veteran is not entitled to presumptive service connection for a disability as due to herbicide exposure, service connection on a direct basis also must be considered).

Direct service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Direct service connection also may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non- service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Presumptive service connection means that a disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed where a Veteran served 90 days or more and manifested a chronic disease, such as diabetes, to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. 
§§ 3.307(d), 3.309(a).

Service connection also is presumed where a Veteran was exposed to an herbicide agent during service and manifests diabetes at any time after service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A Veteran is presumed to have been exposed to an herbicide agent if he served in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v.  West, 12 Vet. App. 164 (1999).  "Service in the RVN includes service in the waters offshore . . . if the conditions of service involved duty or visitation in the RVN."  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this to mean that the Veteran must have been present on the land mass or "brown" inland waters of Vietnam at some point during service.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.  1997).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

III.  Application to Reopen Based on New and Material Evidence

In a rating decision dated in April 2002 and issued in May 2002, the RO denied the Veteran's original claim of entitlement to service connection for diabetes mellitus type II.  In that decision, the RO determined that he was not presumed to have been exposed to herbicides because he was not found to have been physically present in Vietnam during service.  Further, his diabetes was not found to have been manifested in service nor was it aggravated or caused by service.  

The pertinent evidence of record considered in arriving at the May 2002 rating decision included the following: (i) the Veteran's service personnel records, which indicated, in a January 1967 entry, that the Veteran served in the Navy and was noted to be authorized to wear the Republic of Vietnam Campaign Medal with Device (1960) for service on board USS Franklin D. Roosevelt (CVA42) for a period of six months outside the geographical limits of South Vietnam but contributing direct support to the Republic of Vietnam Armed Forces during such period.  In an October 1966 entry it was noted that the Veteran was eligible for and authorized to wear the Vietnam Service Medal for operations in the Southeast Asia area of operation while attached to TASK FORCE 77 in support of military operations in Vietnam. (ii) Private outpatient treatment reports dated from April 2000 to January 2002, which showed an assessment of and treatment for diabetes mellitus type II.  (iii)  The Veteran's own statements alleging in-service herbicide exposure.

The Veteran was notified of the April 2002 RO rating decision, as well as of his appellate rights, in May 2002.  He did not appeal that determination.  As such, the rating decision became final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Subsequent to the May 2002 rating decision, associated with the record were the Veteran's service treatment records, which made no reference to diabetes.  Also associated with the record is a medical statement from a private physician, Dr. BLC, who noted the following: "[the Veteran] was exposed to agent orange during his tour of duty with the United States Navy in Vietnam from 1965 through 1969.  He has since developed Diabetes Mellitus from his chemical exposure. . . His diabetes and peripheral neuropathy are service connected." 

In addition, statements by the Veteran have been added to the record since the final May 2002 rating decision.  In a statement that accompanied his Substantive Appeal, he indicated that he was off the shore of Vietnam.  He also noted "my aircraft carrier had drums of Agent Orange stored and damaged while on ship."  Finally, documents from the Veteran's representative have been associated with the claims folder subsequent to the May 2002 rating decision in which he contended that the Veteran was aboard an aircraft carrier (USS Franklin D. Roosevelt) that stored drums of the Agent Orange herbicide and were damaged, which resulted to the Veteran's exposure to herbicides.  It was also noted that the Veteran participated in operations that supported in country military operations, whereby his ship and or the ship's smaller launch boats tied up to docks within the Republic of Vietnam.  

The Veteran's service treatment records, the medical opinion from his private physician, and the Veteran's and his representative's statements are new in that they were not considered in the May 2002 adjudication of the Veteran's original claim of entitlement to service connection for diabetes mellitus type II.  However, the Board finds that such newly received evidence is not material as it is cumulative and redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  

Specifically, with respect to the Veteran's service treatment records, such fail to demonstrate that he was diagnosed with diabetes mellitus or that he was exposed to herbicides during service.  Therefore, they do not raise a reasonable possibility of substantiating the Veteran's claim.  Pertinent to the Veteran's, his representative's, and Dr. BLC's statements that he was exposed to herbicides during service, to include directly aboard his ship or in the waters offshore Vietnam, the Board finds such contentions to be cumulative and redundant of the evidence of record at the time of the May 2002 rating decision.  Specifically, at such time, the Veteran alleged in-service herbicide exposure and, since the May 2002 rating decision, his contentions, as well as those offered in support of his claim by his representative and Dr. BLC, have not changed.  Therefore, the Board finds that such statements are cumulative and redundant of the evidence of record at the time of the May 2002 rating decision and, therefore, do not raise a reasonable possibility of substantiating his claim.

Therefore, the Board must conclude that the evidence added to the record since the prior final denial is cumulative and redundant of the evidence of record at the time of the May 2002 rating decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  As the criteria for new and material evidence to reopen the Veteran's claim have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

IV.  Service Connection Claims

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus type II or as associated with herbicide exposure.  He contends that he was exposed to herbicides during his service and that these disabilities are in some way related to such exposure.

Service treatment records do not reveal that the Veteran was exposed to herbicides.  They also do not reveal complaints, treatment, or diagnoses of peripheral neuropathy of any of his extremities.  Moreover, such reveal that the Veteran was given a normal clinical evaluation in all respects except body marks, scars, and tattoos at his June 1969 separation examination.

There is no indication in the record that the Veteran received any post-service VA treatment, therefore there are no records of treatment by VA.  However, private treatment records have been associated with the claims folder.  Several of these records, specifically those dated in 2000 indicate an essentially normal neurologic evaluation with a normal motor examination and deep tendon reflexes 2+ bilaterally.  There is no mention of peripheral neuropathy of the upper and lower extremities.  It is only in a medical statement that Dr. BLC mentions that the Veteran has peripheral neuropathy in both of his legs and arms.  In a May 2005 letter, referring to the Veteran, Dr. BLC writes "[h]e has peripheral neuropathy in both of his legs and arms secondary to his agent orange exposure.  His diabetes and peripheral neuropathy are service connected."  

Given the evidence, the Board finds that entitlement to direct service connection is not warranted for peripheral neuropathy of the upper and lower extremities.  The evidence of record does not show that the Veteran experienced peripheral neuropathy in any of his extremities during service.  Moreover, he has not contended that he had peripheral neuropathy, or any such symptoms, during service.  Service treatment records further are void of any indication that he ever complained of, received treatment for, or was diagnosed with any such problem.  Moreover, his June 1969 separation examination revealed no abnormalities with respect to his extremities.  Furthermore, the Veteran has not contended that he has experienced a continuity of peripheral neuropathy symptomatology since service.

Additionally, as the Veteran's claim of entitlement to service connection for diabetes mellitus type II was not reopened herein and he is not currently service connected for such disorder, service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to such disorder is denied as a matter of law.  See Sabonis, supra. 

Pertinent to the Veteran's allegation that service connection for such disorders is warranted as a result of exposure to herbicides, the Board finds that the Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides.  Moreover, there is no credible evidence that he was directly exposed to herbicides.

In this regard, his service personnel and treatment records fail to show that he came into contact with Agent Orange or any other herbicide.  Such also do not demonstrate that in-service herbicide exposure may be presumed.  Specifically, there is no probative evidence of record that suggest that the Veteran physically touched Vietnamese soil during service.  In fact, his service personnel records provides evidence that support him not being present on the land mass or "brown" inland waters of Vietnam during service.  Nor has the Veteran suggested that he navigated "brown" inland waters of the RVN during service.  Rather, he contends that he was stationed offshore aboard an aircraft carrier that stored drums of  the Agent Orange herbicide that were damaged, in which he was exposed.

The Board acknowledges the Veteran's contention, which essentially is that he should be presumed to have been exposed to herbicides because his ship was in close proximity to land areas where Agent Orange was used.  Given that 38 C.F.R.  § 3.307(a)(6)(iii) and Haas require him to have set foot on Vietnamese soil or have navigated "brown" inland waters to qualify, this scenario is insufficient to establish presumptive exposure to herbicides.  

The Board further acknowledges the Veteran's contention that he was directly exposed to herbicides because he was aboard an aircraft carrier that stored drums of herbicides and the drums were damage, resulting in exposure; however, the Board finds such statements to not be credible in light of the remainder of the evidence of record.  Specifically, the Veteran's service personnel and treatment records fail to document herbicide exposure.  Additionally, the Veteran has not offered any contemporaneous evidence of direct exposure, to include in the form of lay statements from individuals who were present at the time of such alleged exposure.  Moreover, the Board notes the May 2009 U.S. Army and Joint Services Records Research Center (JSRRC) memorandum entitled "Research Findings Regarding Navy and Coast Guard Ships during the Vietnam Era."  It provides that "the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  After also noting that no evidence had been found indicating that Navy or Coast Guard ships used, stored, tested, or transported tactical herbicides, the memorandum concluded as follows: "Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era."  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.m.

Further, although Dr. BLC made reference to the Veteran's peripheral neuropathy being service-connected, his statement to that effect is not probative of a nexus between the claimed neuropathies and the Veteran's service.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Here, Dr. BLC, who offers a favorable opinion, provides very limited information and his statement did not demonstrate adequate familiarity with the Veteran's history.  In particular, he noted the Veteran was exposed to Agent Orange during his tour of duty, but, as indicated previously, such exposure has not been demonstrated by the credible evidence of record.  Thus, Dr. BLC based his opinion on an inaccurate factual predicate.   This omission significantly diminishes the probative value of the opinion.  In this regard, the Court has held that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Therefore, as there is no credible evidence of record that the Veteran was exposed to herbicides during his military service, service connection for peripheral neuropathy based on such theory must fail.

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection for peripheral neuropathy of the upper and lower extremities under all theories of entitlement.  The doctrine of reasonable doubt therefore is not applicable and service connection is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for diabetes mellitus type II is not reopened, and the appeal is denied.

Service connection for peripheral neuropathy of the upper extremities secondary to diabetes mellitus type II or as associated with herbicide exposure is denied.

Service connection for peripheral neuropathy of the lower extremities secondary to diabetes mellitus type II or as associated with herbicide exposure is denied.


REMAND

The Veteran claims entitlement to service connection for hypertension as secondary to diabetes mellitus type II.  As noted above, since the Veteran is not service-connected for diabetes mellitus type II, that disability cannot be used as a means to secure service connection for hypertension.  However, the Veteran is not precluded from consideration of his claim on a direct basis.  See Combee, 34 F.3d 1039.

A review of the medical examination reports conducted at the time of the Veteran's entrance and separation from service reveals the Veteran experienced an elevation in his blood pressure during service.  Examination in November 1965 for purposes of enlistment in service shows the Veteran's blood pressure reading was reported as 124/68 while sitting.  Examination in June 1969 for purposes of discharge from service shows the Veteran's blood pressure reading was reported as 148/108 while sitting; and 134/80 in a recumbent position.  A note in the summary portion of the report indicates that the Veteran's blood pressure was rechecked June 24, 1969, and was not considered disabling.

Post-service private treatment reports dated from July 2000 to October 2002 have been associated with the claims folder.  These records reflect treatment for hypertension throughout that period of time.  The records, however, do not contain any opinion relating hypertension to the Veteran's military service.  

In light of the elevated blood pressure reading in service and the post-service diagnosis of hypertension, the Board finds that the Veteran has met the low threshold for obtaining a VA examination.  The Board finds that further medical clarification is necessary to determine whether the in-service findings may represent the early manifestations of the currently diagnosed hypertension.  A remand for a VA examination as to the etiology of his hypertension is therefore warranted.  The evidence of record is not sufficient to make a decision in this case without the benefit of a medical examination and opinion.  See McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA medical examination for the purposes of determining the etiology and likely onset of his claimed hypertension.  After careful review of the claims folder, VA  examiner should confirm whether the Veteran currently has hypertension, particularly whether he experiences essential hypertension.  The examiner should also be asked to provide an opinion as to whether it is as least as likely as not that the Veteran's current hypertension (1) had its onset during his active duty; (2) manifested within one year of his separation from active duty in June 1969; or (3) is otherwise causally or etiologically related to his active service or any incident therein, including any elevated blood pressure readings recorded therein.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his hypertension and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


